HARRIS, Presiding Judge.
Appellant was convicted of robbery and the jury fixed his punishment at ten years in the penitentiary. Throughout the trial proceedings appellant was represented by court-appointed counsel and at arraignment pleaded not guilty. After sentence was imposed he gave notice of appeal and was furnished a free transcript. Trial counsel represents appellant on this appeal.
Appellant was convicted of assault with intent to murder and sentenced to twenty years in the penitentiary growing out of this same robbery. His appeal to this court was reversed and rendered on October 2, 1979, on the ground that he was denied a speedy trial as mandated by the Constitutions of the United States and Alabama.
The chronology of events subsequent to the commission of these two crimes is identical and reference thereto is made to the opinion released by this court on October 2, 1979, Ala.Cr.App., 378 So.2d 1173.
This case is reversed and rendered on authority of the October 2, 1979, opinion, supra.
REVERSED AND RENDERED.
All the Judges concur.